Citation Nr: 0410451	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  98-15 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches claimed as due 
to an undiagnosed illness.

2.  Entitlement to service connection for muscle aches claimed as 
due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia and 
sleeplessness claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue claimed as due 
to an undiagnosed illness.

5.  Entitlement to service connection for memory loss claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain and stiffness 
claimed as due to an undiagnosed illness.
7.  Entitlement to service connection for depression claimed as 
due to an undiagnosed illness.

8.  Entitlement to service connection for numbness in extremities 
claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for bleeding from gums 
claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for frequent thirst claimed 
as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran has verified active military service from September 
1990 to July 1991, including service in Southwest Asia during 
Operation Desert Shield/Storm.  The veteran also had a period of 
active duty for training (ACDUTRA) from July to August 1987.

This case comes to the Board of Veterans' Appeals (Board) from a 
July 1998 rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the veteran's claim in March 2003 to schedule a 
Travel Board hearing with a Judge from the Board.  In a July 2003 
statement, the veteran requested a videoconference hearing with a 
Judge from the Board instead.  The veteran had a videoconference 
hearing with the undersigned Judge from the Board at the RO in 
September 2003. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition of the 
veteran's claims has been developed and obtained, and all due 
process concerns as to the development of his claims have been 
addressed.  

2. The veteran served on active duty in Southwest Asia during the 
Persian Gulf War.

3. The veteran's headaches are classified as a chronic qualifying 
disability.

4. There is competent medical evidence of record that the 
veteran's chronic qualifying disability of headaches became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War.

5. The veteran's muscle aches have been classified as a chronic 
qualifying disability.

6. There is no competent medical evidence of record that the 
veteran's chronic qualifying disability of muscle aches became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more during the presumptive period to September 
30, 2011.  

7. The veteran's insomnia and sleeplessness has been attributed to 
his own alcohol abuse.

8. There is no competent medical evidence of record relating a 
sleep disorder to service, including service in the Persian Gulf.
9. The veteran's fatigue has been attributed to his diagnosed 
psychiatric disorder of dysthymia.

10. There is no competent medical evidence of record relating any 
fatigue disorder to service, including service in the Persian 
Gulf.

11. There is affirmative evidence of record which relates the 
veteran's memory loss to other causes besides service in the 
Persian Gulf.

12. There is no competent medical evidence of record relating any 
memory loss disorder to service, including service in the Persian 
Gulf.

13. The veteran's joint pain and stiffness has been classified as 
a chronic qualifying disability.

14. There is no competent medical evidence of record that the 
veteran's chronic qualifying disability of joint pain and 
stiffness became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War 
or to a degree of 10 percent or more during the presumptive period 
to September 30, 2011.  

15. The veteran's depression has been attributed to a known 
clinical diagnosis of dysthymia.

16. There is no competent medical evidence of record relating 
depression to service, including service in the Persian Gulf.

17. The veteran's numbness in extremities has been classified as a 
chronic qualifying disability.

18. There is no competent medical evidence of record that the 
veteran's chronic qualifying disability of numbness in extremities 
became manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more during the presumptive period to September 
30, 2011.  

19. The veteran's complaints of bleeding gums have been attributed 
the lack of oral hygiene care provided by an oral hygienist.

20. There is no competent medical evidence of record relating any 
dental disorder to service, including service in the Persian Gulf.

21. The veteran's complaints of frequent thirst are not manifest 
by objective indications of a chronic disability resulting from an 
undiagnosed illness.

22. There is no competent medical evidence of record relating 
frequent thirst to service, including service in the Persian Gulf.


CONCLUSIONS OF LAW

1. Headaches were incurred in service due to an undiagnosed 
illness. 38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).

2. Muscle aches were neither incurred in nor aggravated by 
service, nor due to an undiagnosed illness. 38 U.S.C.A.§§ 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

3. Insomnia and sleeplessness were neither incurred in nor 
aggravated by service, nor was it due to an undiagnosed illness. 
38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2003).

4.  Fatigue was not incurred in or aggravated by service, nor was 
it due to an undiagnosed illness. 38 U.S.C.A.§§ 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

5.  Memory loss was not incurred in or aggravated by service, nor 
was it due to an undiagnosed illness. 38 U.S.C.A.§§ 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

6.  Joint pain and stiffness were neither incurred in nor 
aggravated by service, nor due to an undiagnosed illness. 38 
U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2003).

7. Numbness of the extremities was not incurred in or aggravated 
by service, nor was it due to an undiagnosed illness. 38 
U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2003).

8.  Depression was not incurred in or aggravated by service, nor 
was it due to an undiagnosed illness. 38 U.S.C.A.§§ 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

9. Bleeding from the gums was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 U.S.C.A.§§ 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

10.  A symptom, like frequent thirst, that is not associated with 
a diagnosed disability is not subject to direct service 
connection, nor is it due to an undiagnosed illness.  38 
U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Undiagnosed Illnesses

Service connection may be established for a disability on a direct 
basis for a disability resulting from an injury suffered or 
disease contracted while in active duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  In addition, certain disorders - such as 
cardiovascular-renal disease, including arteriosclerosis - may be 
presumed to have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).

In general, establishing service connection for a disability 
requires the existence of a current disability and a relationship 
or connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 
1131 (West 1991); Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).  A current disability is usually 
shown by medical evidence of a diagnosis for service connection 
purposes.  Generally, a veteran's statements as to subjective 
symptoms alone, such as complaints of pain, without medical 
evidence of an underlying impairment capable of causing the 
symptoms alleged, is not sufficient evidence of the existence of a 
current disability needed in order to establish service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Where 
medical science has been unable to determine with certainty an 
underlying cause for certain symptoms, even when alleged in common 
by numerous veterans who constitute a specific population of 
veterans rather than just by one veteran, specific legislation was 
required to enable VA to assist that population of veterans with 
respect to their claims for service connection.  See 38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2003).

Under the provisions of specific legislation enacted to assist 
veterans of the Persian Gulf War, service connection may be 
established for a qualifying chronic disability resulting from an 
undiagnosed illness which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more during a 
specific presumption period.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i) (2003).  Effective March 1, 2002, Section 202 of 
the Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA Fast 
Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying chronic 
disability' means a chronic disability resulting from any of the 
following (or any combination of any of the following): (A) an 
undiagnosed illness; (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i) (2003). 

The amendments made to the provisions of the law pertaining to 
Persian Gulf War veterans, effective March 1, 2002, provided that, 
in addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for any 
diagnosed illness that the VA Secretary determines by regulation 
warrants a presumption of service connection.  See VBA Fast Letter 
02-04 (January 17, 2002).

Among the requirements for service connection for a disability due 
to an undiagnosed illness is that such disability, by history, 
physical examination, and laboratory tests, cannot be attributed 
to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  
There must be no affirmative evidence that relates the undiagnosed 
illness to a cause other than being in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c) (2003).  If signs or symptoms have been attributed to a 
known clinical diagnosis in the particular veteran's case being 
considered, service connection may not be provided under the 
specific provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as fatigue, signs 
or symptoms involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b) (2003). 
There must be objective signs that are perceptible to an examining 
physician and other non- medical indicators that are capable of 
independent verification. There must be a minimum of a 6 month 
period of chronicity.  See 38 C.F.R. § 3.317(a)(2), (3) (2003).

However, compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
appellant's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or if there is affirmative evidence 
that the illness is the result of the appellant's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(c) (2003).

To qualify for compensation under these provisions, "Persian Gulf 
veteran" is defined as "a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  The "Southwest Asia theater of 
operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace above these 
locations.  See 38 C.F.R. § 3.117(d)(1) and (2) (2003).  In this 
case, the veteran's DD Form 214 indicates that he served in 
Southwest Asia in support of Operation Desert Shield/Desert Storm 
from November 1990 to April 1991.  The Board concludes that the 
veteran meets the definition of "Persian Gulf veteran".  

The Board must now determine whether any of the veteran's multiple 
claimed disorders can be classified as  "qualifying chronic 
disability" that became manifest either during the veteran's 
service in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more after 
service.

In addition, the Board acknowledges the veteran's complaints of 
multiple undiagnosed disabilities due to his service in the 
Persian Gulf.  He has not demonstrated, however, that he has the 
medical expertise that would render competent his statements as to 
the relationship between active military service and any of his 
current claimed undiagnosed illnesses.  His opinion alone cannot 
meet the burden imposed by 38 C.F.R. §§ 3.303 and 3.317 with 
respect to the relationship between events incurred during service 
and his current disabilities.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not requiring 
that the proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or circumstances 
and who can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2003).  Competent medical 
evidence is evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

I.  Headaches

The veteran contends that he currently suffers from headaches 
(claimed as due to an undiagnosed illness) as a result of his 
active service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds that 
his contention is supported by the record, and that his claim for 
service connection must be granted.

The veteran's service medical records show that he marked yes to 
experiencing frequent or severe headaches and eye trouble in a 
March 1991 report of medical history.  The veteran reported that 
he had suffered an eye injury in September 1990 which caused 
blurred vision, eye strain, sensitivity to light, eye pain, and 
constant headaches.  

The July 1994 and February 1995 VA examination report notes show 
that the veteran complained of headaches.  In a February 2002 VA 
examination report, the veteran complained of headaches occurring 
three to four times a week with frontal lobe pressure type pain 
between the eyes.  The veteran denied experiencing nausea, 
vomiting, visual disturbance, weakness, or cranial nerve symptoms.  
The examiner noted that the veteran's locus of pain would be 
consistent with eye strain headaches but that the temporal pattern 
was not.  The examiner stated that he would have to classify the 
veteran's symptoms as common migraine, which has been associated 
as part of the Gulf War Syndrome.  In addition, the February 2002 
report detailed that the veteran suffers from headaches twice a 
week which do not impair his ability to work.       

Finally, in a February 2002 VA mental disorder examination report, 
the veteran stated that he wakes up with a headache after 
drinking.  A diagnosis of alcohol abuse was listed in the report.  

The veteran's headache disability cannot be attributed to any 
known clinical diagnosis.  Evidence of record shows that the 
veteran has complained of the claimed headache disability from 
1991 until 2002, which shows chronicity of symptoms for over a 6 
month period.  In addition, the examiner noted in the February 
2002 examination report that veteran's locus of pain was 
consistent with eye strain headaches but that the temporal pattern 
was not.  The examiner also did not list a diagnosis in the report 
and stated that he "would have" to classify the veteran's symptoms 
as common migraine, which has been associated as part of the Gulf 
War Syndrome.  The veteran's claimed headache disability is 
classified as a qualifying chronic disability under 38 C.F.R. § 
3.317.  While it was noted in a February 2002 VA examination 
report that the veteran had a diagnosis of alcohol abuse and that 
he explicitly stated that he wakes up with headaches after 
drinking, there is no affirmative evidence of record which shows 
his headaches are the result of alcohol abuse.  

Service connection may be established for a qualifying chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more during the presumptive period to September 
30, 2011.  The veteran's service medical records contain a March 
1991 report of medical history which noted that the veteran 
experienced frequent or severe headaches and eye trouble.  As 
evidence of record shows that the veteran has a qualifying chronic 
disability resulting from an undiagnosed illness which became 
manifest during active Persian Gulf War service, entitlement to 
service connection for headaches claimed as due to an undiagnosed 
illness is warranted.  

II. Muscle Aches

The veteran contends that he currently suffers from muscle aches 
(claimed as due to an undiagnosed illness) as a result of his 
active service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds that 
his contention is not supported by the record, and that his claim 
for service connection must fail.

The veteran's service medical records are void of any complaint, 
treatment, or diagnosis of muscle aches.  It was noted by the 
veteran in a March 1991 medical history report that he had not 
suffered from "sickness or injury since deploying to the Middle 
East".  

In a February 2002 VA muscles examination report, the veteran 
specifically stated that he no longer had a problem with muscle 
aches.  The examiner opined that the veteran had no radiological 
or physical findings to support a diagnosis of a disease as the 
cause of the symptoms of muscle aches.  In a February 2002 VA 
general examination report the veteran stated that he sometimes 
experiences soreness of the muscles in his arms, shoulders, and 
low back at nighttime around twice a week.    

The veteran's muscle ache disability cannot be attributed to any 
known clinical diagnosis, as the examiner found no radiological or 
physical findings to support a diagnosis of a disease as the cause 
of the symptoms of muscle aches in the February 2002 examination 
report.  In this case there are objective indications of a chronic 
disability resulting from an illness or combination of illnesses 
manifested symptoms of muscle pain.  The veteran's claimed muscle 
disability is classified as a qualifying chronic disability under 
38 C.F.R. § 3.317.  Service connection may be established for a 
qualifying chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War 
or to a degree of 10 percent or more during the presumptive period 
to September 30, 2011.  The veteran's service medical records are 
void of any complaints, treatment, or diagnosis of muscle aches.  

Competent medical evidence of record also does not show that the 
veteran's claimed muscle ache disability was manifested to a 
degree of 10 percent during the presumptive period spanning 
through September 2011.  Muscle aches were classified under 
Diagnostic Code 5021 for myositis by the RO in the July 1998 
rating decision.  Myositis is to be rated on limitation of motion 
of the affected part as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5021 (2003).  Degenerative arthritis 
established by X-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint involved in the veteran's claim.  However, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a rating of 
10 percent can be applied for each specific joint group affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate Diagnostic Code for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  In a February 
2002 VA muscles examination report the veteran specifically stated 
that he no longer had a problem with muscle aches.  In the 
February 2002 VA general examination report, the veteran stated 
that he sometimes experiences soreness of the muscles in his arms, 
shoulders, and low back at nighttime around twice a week.  The 
veteran's complaints of soreness do not, alone, support a 
conclusion that his claimed muscle ache disability has manifested 
to a degree of 10 percent since separation from service.  
Consequently, the veteran's claim for service connection for 
muscle aches claimed as due to an undiagnosed illness must be 
denied.    

In addition, to an extent, the veteran is also claiming service 
connection for muscle aches on a direct basis.  Service medical 
records do not show that the veteran suffered from any form of 
muscle aches during service.  In a February 2002 VA muscles 
examination report the veteran specifically stated that he no 
longer had a problem with muscle aches.  The examiner opined that 
the veteran had no radiological or physical findings to support a 
diagnosis of a disease as the cause of the symptoms of muscle 
aches.  Establishing service connection for a disability requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2003); Cuevas, 3 Vet. App. at 548; Rabideau, 2 Vet. App. at 143.  
In the absence of proof of a current disease or injury, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the preponderance of the evidence establishes that the 
veteran does not have any current residuals of his claimed muscle 
disability, the veteran's claim of service connection for muscle 
aches must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the veteran's claim for service connection on a 
direct basis for muscle aches must be denied.

III.  Insomnia and Sleeplessness

The veteran contends that he currently suffers from insomnia and 
sleeplessness (claimed as due to an undiagnosed illness) as a 
result of his active service, and that service connection for his 
disability is appropriate.  After a review of the evidence, the 
Board finds that his contention is not supported by the record, 
and that his claim for service connection must fail.
The veteran's service medical records show that he endorsed having 
nightmares and trouble sleeping in a March 1991 Demobilization 
Medical Evaluation report.  However, the service medical records 
are void of any treatment or diagnosis of insomnia.  It was 
further noted that by the veteran in a March 1991 medical history 
report that he had not suffered from "sickness or injury since 
deploying to the Middle East".  

In a March 1995 VA examination report, the veteran complained of 
insomnia.  In a February 2002 VA initial PTSD evaluation report, 
the veteran complained of sleep problem, specifically middle 
insomnia with "weird dreams" that had worsened in the past six 
years.  The examiner listed diagnoses of dysthymic disorder and 
alcohol abuse and opined that there was "no clear evidence to 
support or tie the onset of his symptoms with his service on 
active duty in a combat area".  It was further noted that the 
veteran's "current situational stressors are factors that highly 
contribute to his current symptoms".      

The veteran again complained of sleep disruption in a February 
2002 VA mental disorder examination report.  The veteran detailed 
that he sleeps intermittently and is disrupted by dreams every 60 
- 90 minutes which he is unable to recall.  In addition, the 
veteran detailed that he does not sleep well if he does not drink.  
It was noted in the report that the veteran stated he drinks 
between 56 - 112 ounces of beer many nights and finds that he 
often drinks more than intends once he begins drinking.  A 
diagnosis of alcohol abuse was listed in the report.  It was 
further noted in the report that the examiner educated the veteran 
on the effects that chronic drinking has on sleep.  The examiner 
opined in a March 2002 examination addendum report that the 
veteran's sleeplessness and insomnia were attributed to his 
alcohol abuse.  

In this case, there is affirmative evidence, in the form of a 
March 2002 VA examination addendum report, that the veteran's 
sleeplessness and insomnia are the result of the alcohol abuse.  
Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the veteran is not 
entitled to service connection for an undiagnosed illness if there 
is affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  Consequently, the veteran's claim for service connection 
for sleeplessness and insomnia claimed as due to an undiagnosed 
illness must be denied.

In addition, to an extent, the veteran is also claiming service 
connection for insomnia and sleeplessness on a direct basis.  
Service medical records show that the veteran endorsed having 
nightmares and trouble sleeping in a March 1991 medical history 
report.  However, multiple VA examination reports dated in 
February 2002 attributed his complaints of insomnia and 
sleeplessness to alcohol abuse and current situational stressors.  
Competent medical evidence of record does not show that the 
veteran's current insomnia and sleeplessness are etiologically 
related to his active military service.  Since the preponderance 
of the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the veteran's claim for service 
connection on a direct basis for insomnia and sleeplessness must 
be denied.

IV.  Fatigue

The veteran contends that he currently suffers from fatigue 
(claimed as due to an undiagnosed illness) as a result of his 
active service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds that 
his contention is not supported by the record, and that his claim 
for service connection must fail.

The veteran's service medical records are void of any complaint, 
treatment, or diagnosis of fatigue.  It was noted by the veteran 
in a March 1991 medical history report that he had not suffered 
from "sickness or injury since deploying to the Middle East".  

In a July 1994 VA treatment note the veteran complained of 
experiencing fatigue.  In a February 2002 VA examination report, 
the veteran stated that he wakes up tired and has a lack of energy 
that began in 1994.  The examiner opined in the February 2002 
report that the veteran's subjective fatigue was secondary to his 
dysthymia. 

In this case there is affirmative evidence, in the form of a 
February 2002 VA examination report, that relates the veteran's 
undiagnosed illness with symptoms of fatigue to a cause other than 
being in Southwest Asia theater of operations during the Persian 
Gulf War.  As noted above, the examiner opined in the February 
2002 report that the veteran's subjective fatigue was secondary to 
his dysthymia. Consequently, the veteran's claim for service 
connection for fatigue claimed as due to an undiagnosed illness 
must be denied.

In addition, to an extent, the veteran is also claiming service 
connection for fatigue on a direct basis.  Service medical records 
do not show that the veteran suffered from fatigue during service.  
The February 2002 VA examination specifically noted that the 
veteran's subjective fatigue was secondary to a non-service 
connected condition of dysthymia.  Competent medical evidence of 
record does not show that the veteran's claimed disability of 
fatigue is etiologically related to his active military service.  
Since the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the veteran's 
claim for service connection on a direct basis for fatigue must be 
denied.

V. Memory Loss

The veteran contends that he currently suffers from memory loss 
(claimed as due to an undiagnosed illness) as a result of his 
active service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds that 
his contention is not supported by the record, and that his claim 
for service connection must fail.

The veteran's service medical records are void of any complaint, 
treatment, or diagnosis of memory loss.  It was noted by the 
veteran in a March 1991 medical history report that he had not 
suffered from "sickness or injury since deploying to the Middle 
East".  

In a March 1995 VA examination report, the veteran complained of 
short term memory loss.  It was noted that the veteran's remote, 
recent, and immediate recall were adequate.  The examiner stated 
that the veteran's memory impairment did not appear to be severe 
and more than likely appeared to be poor concentration exacerbated 
by a situation and depression.      

In a February 2002 VA examination report, the veteran stated that 
he forgets things his wife had already told him and that he must 
write down things at his job to avoid forgetting to act on them.  
The examiner noted that the veteran's concentration and 
recent/remote as well as recognition/recall memory were intact.  
In the March 2002 addendum, the examiner opined that the veteran's 
self-reported memory lapses were within normal limits and that 
there may be memory problems attributable to alcohol abuse when 
the veteran is under the influence.       

In a February 2002 VA initial PTSD evaluation report, the veteran 
again complained of memory deficits including writing down 
instructions at work in order to not forget them.  Upon 
examination, the examiner noted that the veteran's memory was 
intact in the report and opined that he does not show significant 
evidence of memory impairment.  In addition, the examiner listed 
diagnoses of dysthymic disorder and alcohol abuse and opined that 
there was "no clear evidence to support or tie the onset of his 
symptoms with his service on active duty in a combat area".  It 
was further noted that the veteran's "current situational 
stressors are factors that highly contribute to his current 
symptoms".    

One of the requirements for entitlement to service connection for 
a disability due to an undiagnosed illness contained in 38 C.F.R. 
§ 3.317, is that there must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf War.  
Competent medical evidence discussed above relates the veteran's 
complaints of memory loss to other causes besides being in the 
Southwest Asia theater of operations during the Persian Gulf War.  
Affirmative evidence in the form of VA examination reports noted 
that the veteran's complaints of memory loss were related to 
numerous other factors including alcohol abuse, situational 
stress, depression, and poor concentration.  Consequently, the 
veteran's claim for service connection for memory loss claimed as 
due to an undiagnosed illness must be denied.
In addition, to an extent, the veteran is also claiming service 
connection for a memory loss on a direct basis.  Service medical 
records do not show that the veteran suffered from any form of 
memory loss during service.  Evidence discussed above noted that 
the veteran's complaints of memory loss were related to alcohol 
abuse, situational stress, depression, and poor concentration.  
Competent medical evidence of record does not show that the 
veteran's current claimed memory loss disability is etiologically 
related to his active military service.  Since the preponderance 
of the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the veteran's claim for service 
connection on a direct basis for memory loss must be denied.

VI.  Joint Pain and Stiffness

The veteran contends that he currently suffers from joint pain and 
stiffness (claimed as due to an undiagnosed illness) as a result 
of his active service, and that service connection for his 
disability is appropriate.  After a review of the evidence, the 
Board finds that his contention is not supported by the record, 
and that his claim for service connection must fail.

The veteran's service medical records are void of any complaint, 
treatment, or diagnosis of joint pain or stiffness.  It was noted 
by the veteran in a March 1991 medical history report that he had 
not suffered from "sickness or injury since deploying to the 
Middle East".  

In a February 1995 VA examination report, the veteran complained 
of stiffness in his elbows and knees.  The examiner noted that the 
veteran had no swelling in any of his extremities.  The February 
1995 bilateral knee and elbow X-ray reports were normal.  In a 
February 2002 VA muscles examination report the veteran 
specifically stated that he no longer had a problem with joint 
pain and stiffness.  The examiner opined that the veteran had no 
radiological or psychical findings to support a diagnosis of a 
disease as the cause of the symptoms of joint pain and stiffness.    

The veteran's joint pain and stiffness disability cannot be 
attributed to any known clinical diagnosis, as the examiner found 
no radiological or physical findings to support a diagnosis of a 
disease as the cause of the symptoms of joint pain and stiffness 
in the February 2002 examination report.  In this case there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by symptoms of 
joint pain.  The veteran's claimed joint disability is classified 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  
Service connection may be established for a qualifying chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more during the presumptive period to September 
30, 2011.  The veteran's service medical records are void of any 
complaints, treatment, or diagnosis of joint pain and stiffness.  

Competent medical evidence of record also does not show that the 
veteran's claimed joint disability was manifested to a degree of 
10 percent during the presumptive period spanning through 
September 2011.  Joint pain and stiffness were classified under 
Diagnostic Code 5002 for rheumatoid arthritis in the July 1998 
rating decision.  Under Diagnostic Code 5002, when the limitation 
of motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the limitation 
of motion, to be combined, not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2003).  In a February 1995 VA examination report, the veteran 
complained of stiffness in his elbows and knees.  The examiner 
noted that the veteran had knee and elbow X-rays were normal and 
that he did not suffer from swelling in his extremities.  In a 
February 2002 VA muscles examination report the veteran 
specifically stated that he no longer had a problem with joint 
pain and stiffness.  Evidence of record does not show that his 
claimed joint disability has manifested to a degree of 10 percent.  
Consequently, the veteran's claim for service connection for joint 
pain and stiffness claimed as due to an undiagnosed illness must 
be denied.    

In addition, to an extent, the veteran is also claiming service 
connection for a joint pain and stiffness on a direct basis.  
Service medical records do not show that the veteran suffered from 
any form of joint pain or stiffness during service.  In a February 
2002 VA muscles examination report the veteran specifically stated 
that he no longer had a problem with joint pain or stiffness.  The 
examiner opined that the veteran had no radiological or physical 
findings to support a diagnosis of a disease as the cause of the 
symptoms of joint pain or stiffness.  Establishing service 
connection for a disability requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003); Cuevas, 3 Vet. App. at 
548; Rabideau, 2 Vet. App. at 143.  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
preponderance of the evidence establishes that the veteran does 
not have any current residuals of his claimed joint pain and 
stiffness, the veteran's claim of service connection for joint 
pain and stiffness must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service connection 
on a direct basis for joint pain and stiffness must be denied.

VII.  Depression

The veteran contends that he currently suffers from depression 
(claimed as due to an undiagnosed illness) as a result of his 
active service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds that 
his contention is not supported by the record, and that his claim 
for service connection must fail.

The veteran's service medical records are void of any complaint, 
treatment, or diagnosis of depression.  It was noted by the 
veteran in a March 1991 medical history report that he had not 
suffered from "sickness or injury since deploying to the Middle 
East".  

A diagnosis of dysthymic disorder was listed in a March 1995 VA 
psychiatric examination report.  The veteran complained of 
depression, mood swings, forgetfulness, and violent as well as 
antisocial behavior.  It was noted that the veteran's mood and 
affect were slightly depressed and that he exhibited fair insight 
as well as appropriate judgment.  The examiner also detailed that 
the veteran had a four year history of intermittent depression 
which appeared to be exacerbated by life circumstances.    

In a February 2002 VA initial PTSD evaluation report, the veteran 
stated that he was drinking alcohol over the past few years 
because he was depressed.  It was noted in the report that the 
veteran was well groomed and that his mood was anxious as well as 
mildly dysphoric.  The veteran stated that he has poor 
concentration and feelings of hopelessness as well as occasional 
suicidal ideation.  The examiner listed diagnoses of dysthymic 
disorder and alcohol abuse and opined that there was "no clear 
evidence to support or tie the onset of his symptoms with his 
service on active duty in a combat area".  It was further noted 
that the veteran's "current situational stressors are factors that 
highly contribute to his current symptoms".    

In a February 2002 VA mental disorders examination report, the 
veteran stated that he has intermittent dysphoria.  The veteran 
noted that he drinks alcohol to feel happier and to get to sleep.  
In addition, the veteran reported subjective distress and an 
increasing difficulty to manage anger.  Diagnoses of alcohol abuse 
and dysthymia were listed in the February 2002 examination report.  
In a March 2002 addendum report, the examiner opined that the 
veteran's feelings of intermittent depression were due to 
dysthymia.  

Competent medical evidence of record establishes that the veteran 
has diagnosed conditions of dysthymia and alcohol abuse.  The 
veteran's claimed depression disorder is not attributable to any 
undiagnosed illness.  The Board concludes that since the veteran's 
depression disorder has been attributed to a known clinical 
diagnosis, it cannot be considered a "qualifying chronic 
disability" under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.   
Consequently, the veteran's claim for service connection for 
depression claimed as due to an undiagnosed illness must be 
denied. 

In addition, to an extent, the veteran is also claiming service 
connection for depression on a direct basis.  Service medical 
records do not show that the veteran suffered from depression 
during service.  Multiple VA examination reports noted that his 
depression was due to situational stress.  In addition, in the 
February 2002 VA psychiatric examination report, the examiner 
specifically stated that there was no clear evidence to tie the 
onset of the veteran's symptoms to his active duty.  Competent 
medical evidence of record does not show that the veteran's 
current psychiatric disability is etiologically related to his 
active military service.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the veteran's claim for service connection on a 
direct basis for depression must also be denied.

VIII.  Numbness in Extremities

The veteran contends that he currently suffers from numbness in 
extremities (claimed as due to an undiagnosed illness) as a result 
of his active service, and that service connection for his 
disability is appropriate.  After a review of the evidence, the 
Board finds that his contention is not supported by the record, 
and that his claim for service connection must fail.

The veteran's service medical records are void of any complaint, 
treatment, or diagnosis of numbness in his extremities.  It was 
noted by the veteran in a March 1991 medical history report that 
he had not suffered from "sickness or injury since deploying to 
the Middle East".  

In a February 1995 VA examination report the veteran complained of 
experiencing numbness in his fingers and toes.  In a February 2002 
VA muscles examination report, the veteran complained of numbness 
and shooting pain with some intermittent cramping in his hands and 
feet occurring two or three time a month.  It was noted by the 
examiner that the veteran had a normal orthopedic examination of 
the hands and feet.  The veteran complained of experiencing "ice 
pick" type pains in his right foot or hand in a February 2002 VA 
neurological examination report.  It was noted that the veteran 
had an intact sensory examination and a normal motor examination 
concerning strength, coordination, and dexterity.  In a March 2002 
addendum to the examination report, the examiner opined that the 
veteran had subjective complaints of intermittent cramps in his 
fingers and toes without objective evidence of other neurological 
disease.       

The veteran's complaints of numbness and intermittent cramps in 
his fingers and toes cannot be attributed to any known clinical 
diagnosis, as the examiner found no objective evidence of other 
neurological disease in the February 2002 neurological examination 
report.  In this case, there are objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by neurological signs or symptoms.  The 
veteran's claimed neurological disability is classified as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  Service 
connection may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more 
during the presumptive period to September 30, 2011.  The 
veteran's service medical records are void of any complaints, 
treatment, or diagnosis of numbness and intermittent cramps in his 
fingers and toes.  

Competent medical evidence of record also does not show that the 
veteran's claimed neurological disability was manifested to a 
degree of 10 percent during the presumptive period spanning 
through September 2011.  Numbness and intermittent cramps in his 
fingers and toes was classified under Diagnostic Codes 8885-8500 
for incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8885-8500 (2003).  Evidence of record does not show that the 
veteran suffers from any form of paralysis concerning his 
complaints of numbness and intermittent cramps in his fingers and 
toes.  The veteran's undiagnosed disability of numbness in the 
extremities has not manifested to a degree of 10 percent since his 
separation from service.  Consequently, the veteran's claim for 
service connection for numbness in his extremities claimed as due 
to an undiagnosed illness must be denied.

In addition, to an extent, the veteran is also claiming service 
connection for numbness in extremities on a direct basis.  Service 
medical records do not show that the veteran suffered from any 
form of numbness in his extremities during service.  In a March 
2002 addendum to the examination report, the examiner opined that 
the veteran had subjective complaints of intermittent cramps in 
his fingers and toes without objective evidence of other 
neurological disease.  Competent medical evidence of record does 
not show that the veteran's current claimed disability of numbness 
in extremities is etiologically related to his active military 
service.  Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection on a direct basis for 
numbness in his extremities must be denied.

IX.  Bleeding from Gums

The veteran contends that he currently suffers from bleeding from 
gums (claimed as due to an undiagnosed illness) as a result of his 
active service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds that 
his contention is not supported by the record, and that his claim 
for service connection must fail.

The veteran's service medical records show two health 
questionnaires for dental treatment dated in October 1990 and June 
1991.  On each questionnaire the veteran marked no for the 
question "Are you a "bleeder" or have you had excessive bleeding 
following dental treatment?".  The veteran's service dental 
records are void of any complaint, treatment, or diagnosis of 
bleeding from gums.  It was noted by the veteran in a March 1991 
medical history report that he had not suffered from "sickness or 
injury since deploying to the Middle East".  

In a February 1994 VA treatment note, the veteran complained of 
bleeding gums.  In an April 1995 VA dental examination, the 
examiner noted that the veteran was in extreme need of dental 
prophylaxis, deep scaling, and root planing.  The examiner opined 
that the veteran has not experienced oral hygiene care by an oral 
hygienist, which would eliminate some of the bleeding of the gums 
that he was experiencing.  The veteran failed to report to a VA 
dental examination scheduled in February 2002.

In this case there is affirmative evidence, in the form of an 
April 1995 VA examination report, that relates the veteran's 
claimed undiagnosed illness with symptoms of bleeding gums to not 
receiving oral hygiene care from a professional, a cause other 
than being in Southwest Asia theater of operations during the 
Persian Gulf War.  As noted above, the examiner stated in the 
April 1995 VA dental examination report that oral hygiene care 
provided by an oral hygienist which would eliminate some of the 
bleeding of the gums that he was experiencing at that time.  
Consequently, the veteran's claim for service connection for 
bleeding gums claimed as due to an undiagnosed illness must be 
denied.

In addition, to an extent, the veteran is also claiming service 
connection for bleeding gums on a direct basis.  Service dental 
records do not show that the veteran suffered from bleeding gums 
during service.  In the April 1995 VA examination report, it was 
noted by the examiner that the veteran had not received oral 
hygiene care by an oral hygienist, which would eliminate some of 
the bleeding of the gums that he was experiencing.  Competent 
medical evidence of record does not show that the veteran's 
bleeding gums are etiologically related to his active military 
service.  Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection on a direct basis for 
bleeding gums must be denied.

X.  Frequent Thirst

The veteran contends that he currently suffers from frequent 
thirst (claimed as due to an undiagnosed illness) as a result of 
his active service, and that service connection for his disability 
is appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that his 
claim for service connection must fail.

The veteran's service medical records are void of any complaint, 
treatment, or diagnosis for frequent thirst.  It was noted by the 
veteran in a March 1991 medical history report that he had not 
suffered from "sickness or injury since deploying to the Middle 
East".  

In a February 2002 VA examination report, the veteran complained 
of experiencing frequent thirst.  It was noted that he drinks a 
lot at night and feels dehydrated.  The examiner stated that the 
veteran did not have any objective findings to support his 
subjective contentions of frequent thirst and noted that the 
veteran was not dehydrated.  

Under 38 C.F.R. § 3.317, there must be objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  It was 
further noted that there must be objective signs of a chronic 
disability that are perceptible to an examining physician.  In 
this case, the examiner specifically stated in the February 2002 
VA examination report, that the veteran did not have any objective 
findings to support his subjective contentions of frequent thirst 
and noted that the veteran was not dehydrated.  Consequently, the 
veteran's claim for service connection for frequent thirst claimed 
as due to an undiagnosed illness must be denied.

In addition, to an extent, the veteran is also claiming service 
connection for frequent thirst on a direct basis.  Although 
frequent thirst may constitute a symptom of a disease or injury 
subject to direct service connection, a symptom not associated 
with a diagnosed disability is not subject to service connection.  
See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule), does not 
recognize frequent thirst as a compensable disability in its own 
right.  A symptom may be associated with a compensable disability 
only if medical evidence shows it to be consistent with and 
attributable to a specifically diagnosed disability.  In this 
case, there is no competent medical evidence of record showing 
that the veteran suffers from frequent thirst consistent with or 
attributable to a current diagnosed disability.  Therefore, the 
Board finds that the veteran's claimed disability of frequent 
thirst is not a disability for which direct service connection may 
be granted.
Since the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the veteran's 
claim for service connection on a direct basis for frequent thirst 
must be denied.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify the claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claims for 
entitlement to service connection for multiple disabilities 
claimed as due to an undiagnosed illness.  The veteran has not 
indicated the existence of any pertinent evidence that has not 
already been requested, obtained, or attempted to be obtained.  
The RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent letters in March 2001 and in February 
and April 2002 that notified the veteran of the type of evidence 
necessary to substantiate his claims.  This information was also 
contained in the December 2002 SSOC.  These documents also 
informed him that VA would assist in obtaining identified records, 
but that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by the 
Secretary).  The letters from the RO and the SSOC issued in 
December 2002 also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

For the final requirement for notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the AOJ must request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The December 2002 SSOC stated 
that the veteran should inform the RO of any additional 
information or evidence that he would want the RO to obtain.  In 
this case, there is no additional development needed.  
Consequently, any defect in such notice would not prejudice the 
veteran in this instance.  The Board finds that VA's duties to 
assist the claimant and to notify him of the evidence necessary to 
substantiate his claims has been satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  Under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the expiration of 
the statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 108-
183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.   

The Board acknowledges that the March 2001 and the February and 
April 2002 letters were sent to the veteran after the RO's July 
1998 rating decision that is the basis for this appeal.  As noted 
in Pelegrini, the plain language of 38 U.S.C.A. § 5103(a) requires 
that this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; thus, 
the Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable RO 
decision on the claim.  

In this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided -- and even appealed -- 
years before the VCAA was enacted.  As the case had already 
proceeded far downstream from the application for service 
connection of multiple disabilities due to undiagnosed illnesses, 
providing the section 5103(a) notice then -- as the Court noted in 
Pelegrini -- would largely nullify the purpose of the notice.  As 
there could be no useful purpose for providing a section 5103(a) 
notice under the circumstances of this case -- that is, at a time 
so far removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in this 
instance is harmless error.  Indeed, the Court seems to state in 
Pelegrini that providing such notice late in the appellate process 
would, in fact, prejudice the claimant rather than assist him.



ORDER

Service connection for headaches as due to an undiagnosed illness 
is granted.

Service connection for muscle aches claimed as due to an 
undiagnosed illness is denied.

Service connection for insomnia and sleeplessness claimed as due 
to an undiagnosed illness is denied.

Service connection for fatigue claimed as due to an undiagnosed 
illness is denied.

Service connection for memory loss claimed as due to an 
undiagnosed illness is denied.

Service connection for joint pain and stiffness claimed as due to 
an undiagnosed illness is denied.

Service connection for depression claimed as due to an undiagnosed 
illness is denied.

Service connection for numbness in extremities claimed as due to 
an undiagnosed illness is denied.

Service connection for bleeding from gums claimed as due to an 
undiagnosed illness is denied.

Service connection for frequent thirst claimed as due to an 
undiagnosed illness is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



